Citation Nr: 1828916	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  09-49 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a dental condition.

2. Entitlement to service connection for a heart condition, claimed as ischemic heart disease.

3. Entitlement to service connection for leukemia.


REPRESENTATION

Appellant represented by:	Danielle B. Obiorah, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969, from November 1990 to June 1991, and from March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO). 

In February 2016, the Veteran was afforded a Board hearing before a Veterans Law Judge (VLJ) who is no longer with the Board. A transcript of the Board hearing has been associated with the claims file. In March 2018, the Veteran was notified that he was entitled to another hearing in light of the fact that the VLJ who had conducted his hearing was no longer with the Board. See 38 U.S.C. § 7107(c) (West 2012). The Veteran has not responded in a timely manner, and the Board considers this a waiver of his entitlement to another Board hearing.

In February 2017, the Board remanded the appeal to the RO for further development.  Specifically, the Board remanded the appeal for the RO to obtain outstanding medical records, to schedule VA examinations, and to readjudicate the claims on appeal. These actions have been completed.

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302, 306 (1993). In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment. As the current issue of service connection for a dental disability stems from an adverse determination by the RO, the dental issue addressed herein must be limited to service connection for compensation purposes only. The claim for VA outpatient dental treatment is REFERRED to the Agency of Original Jurisdiction (AOJ) for further referral to the appropriate VA medical facility. See 38 C.F.R. §§ 17.161 and 38 C.F.R. § 19.9(b) (2015).

The issue of service connection for a dental condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a diagnosis of a heart condition, to include ischemic heart disease.

2. The Veteran does not have a diagnosis of leukemia.


CONCLUSIONS OF LAW

1. Entitlement to service connection for a heart condition, claimed as ischemic heart disease is not warranted. 38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. Entitlement to service connection for leukemia is not warranted. 38 U.S.C. §§ 1101, 1110, 1112, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Advise and Assist

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

Relevant Laws and Regulations

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements conveying sound medical principles found in medical treatises. Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). The Board assesses both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a heart condition, claimed as ischemic heart disease.

The Board finds that there is no competent evidence in the record showing that the Veteran has a diagnosis of a heart condition, to include ischemic heart disease.

In January 1990, the Veteran underwent an Agent Orange registry examination. Diagnostic testing during the examination indicated a normal EKG and chest x-ray. There was no diagnosis of any heart condition.

In December 2006, the Veteran underwent a VA examination. The examiner noted a reported history of coronary artery disease. However, diagnostic testing during the examination indicated a normal EKG and chest x-ray. There was no diagnosis of any heart condition during the examination.

In December 2017, the Veteran underwent a VA examination for his claimed heart condition. The examiner did not diagnose a heart condition, to include ischemic heart disease or any other heart condition. The examiner also conducted diagnostic testing. The diagnostic testing included an EKG, exercise stress test, METs testing, and a chest x-ray which were all within normal limits and did not show any heart irregularities.

The examiner also found that 

Symptoms are subjective only. Objective exam is normal. There is no objective evidence of a chronic condition. The attached medical records are silent for a diagnosis of CAD or IHD. Furthermore, the veteran does not have evidence of a cardiac event or cardiac catheterization which could confirm a diagnosis of IHD and CAD. The veteran's treatment with Lisinopril for hypertension and renal protection in light of his diagnosis of Diabetes does not imply the presence of IHD/CAD. A nexus has not been established.

The Board finds the VA examiner's opinion is the most probative evidence of record. The examiner took into consideration the entire record, including the Veteran's service and post-service treatment records, as well as the results of diagnostic testing. The examiner provided adequate rationale for finding that the Veteran does not have a current heart condition that is supported by the medical record and diagnostic testing. These findings are also consistent with testing since 1990.

The Board acknowledges the Veteran's contention that he currently has a heart condition that is related to his period of service. However, whether the Veteran meets the required diagnostic criteria for a heart condition is a complex medical question, and is not within the realm of knowledge of a lay person or determinable by observation with one's senses. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Therefore, the Veteran's statement is not competent evidence and not probative. 

Without a current diagnosis of a heart condition, to include ischemic heart disease, the first requirement for establishing service connection has not been met. Therefore, the Board finds the preponderance of the evidence is against the claim for service connection for a heart condition, to include ischemic heart disease. There is no reasonable doubt to be resolved as to this issue. 38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.

Entitlement to service connection for leukemia.

The Board finds that there is no competent evidence in the record showing that the Veteran has a diagnosis of leukemia. Crucially, the record does not contain any evidence other than the Veteran's own speculative general conclusory statement that he suffers from leukemia due to his military service.  This is insufficient to substantiate the claim, and the facts of this case do not trigger VA's duty to assist.  Waters v. Shinseki, 601 F. 3d 1274, 1278 (2010).  

The Board has reviewed the Veteran's service treatment records, as well as post-service treatment records. The Veteran has undergone significant treatment for his conditions, including diabetes mellitus, peripheral neuropathy, and hypertension. In his extended medical history, there is not a single reference to leukemia. The records do not contain a diagnosis of leukemia or any form of treatment related to leukemia.

The Board acknowledges the Veteran's contention that he currently has leukemia that is related to his period of service. However, whether the Veteran meets the required diagnostic criteria for leukemia is a complex medical question, and is not within the realm of knowledge of a lay person or determinable by observation with one's senses. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Therefore, the Veteran's statement is not competent evidence and not probative. 

Without a current diagnosis of leukemia, the first requirement for establishing service connection has not been met. Therefore, the Board finds the preponderance of the evidence is against the claim for service connection for leukemia. There is no reasonable doubt to be resolved as to this issue. 38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a heart condition, claimed as ischemic heart disease is denied.

Entitlement to service connection for leukemia is denied.


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to service connection for a dental condition.

During the period on appeal, the regulation relating to service connection for dental conditions for treatment purposes was amended, effective February 29, 2012, to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment. See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012). The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for entitlement to service connection for a dental condition for treatment purposes only after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions. 38 C.F.R. § 3.381(a). In this case, there is no indication that the RO referred the claim for entitlement to service connection for a dental condition for treatment purposes to the VHA, as required under 38 C.F.R. § 3.381. Therefore, the issue must be remanded so that the claim may be referred to the VHA for appropriate consideration.

The Veteran should also be provided notice of the factors pertinent to substantiating a claim for entitlement to service connection for a dental condition for treatment purposes.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent dental treatment from VA or private dental care providers. Obtain these records and associate them with the claims folder.

2. Provide the Veteran notice of the factors pertinent to substantiating a claim for entitlement to service connection for a dental condition for treatment purposes.

3. Thereafter, refer the claim for entitlement to service connection for a dental condition for treatment purposes to an appropriate VA Medical Center to determine whether the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

4. After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted. If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case. A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


